

Exhibit 10
 
CERTIFICATE OF AMENDMENT TO
CERTIFICATE OF DESIGNATION OF THE RIGHTS
AND PREFERENCES OF THE SERIES A
CONVERTIBLE PREFERRED STOCK OF CHINA DIGITAL MEDIA CORPORATION F/K/A HAIRMAX
INTERNATIONAL, INC.


WE, Ng Chi Shing and Ma Ying Kwong, being the Chief Executive Officer and
Secretary, respectively of China Digital Media Corporation f/k/a Hairmax
International, Inc., a corporation organized and existing under the laws of
Nevada (the “Corporation”), DO HEREBY CERTIFY that, pursuant to the authority
conferred on the Board of Directors by the Certificate of Incorporation and
Section 78.1955 of the Corporation Law of Nevada, the Board of Directors and the
holder of the Series A Preferred Stock (as hereafter defined), in each case by
unanimous written consent on October 3, 2005, adopted the following resolution
providing for the an amendment to the Certificate of Designation of the
Corporation’s Series A Preferred Stock.


WHEREAS, the Articles of Incorporation, as amended, provide that the Corporation
has authorized Five Hundred Million (500,000,000) shares of $.001 par value
common stock (“Common Stock”) and Fifty Million (50,000,000) shares of $.001 par
value preferred stock (“Preferred Stock”). The Bylaws and the Articles of
Incorporation of the Corporation, as amended, further provide that the
designation, powers, preferences, and relative participating, optional or other
special rights and qualifications, limitations or restrictions of the shares of
such Preferred Stock may be issued from time to time in one or more series, each
of such series to have such voting powers, designation, preferences, and
relative participating, optional or other special rights and the qualifications,
limitations or restrictions thereof, as expressed herein or in a resolution or
resolutions, providing for the issuance of such series, adopted by the Board of
Directors: and


WHEREAS, that pursuant to the authority vested in the Board of Directors of this
Corporation by its Articles of Incorporation and by Section 78.1955 of the
Corporation Law of Nevada, a series of preferred stock of the Corporation was
created out of the Preferred Stock (the “Series A Preferred Stock”), by
unanimous written consent of the Board of Directors on October 26, 1998, to
consist of Fifty Million shares of which the preferences and relative other
rights, and the qualifications, limitations or restrictions thereof (in addition
to those set forth in the Corporation’s Articles of Incorporation), were
established.


WHEREAS, that pursuant to the authority vested in the Board of Directors of this
Corporation by its Articles of Incorporation and by Section 78.1955 of the
Corporation Law of Nevada, the rights and preferences of the Series A Preferred
Stock were amended on July 7, 2004, by unanimous written consent of the Board of
Directors and unanimous written consent of the holders thereof dated June 28,
2004, pursuant to which the Series A Preferred Stock was amended to (1)
eliminate the reference to any right to a liquidation preference, which is set
forth in Section 4 hereof and (2) increase the Conversion Ratio from ten (10)
shares of fully paid and nonassessable shares of Common stock to two hundred
(200) shares of fully paid and nonassessable shares of Common Stock, which is
set forth in Section 3(a) hereof;
 
1

--------------------------------------------------------------------------------


 
WHEREAS, that pursuant to the authority vested in the Board of Directors of this
Corporation by its Articles of Incorporation and by Section 78.1955 of the
Corporation Law of Nevada, the holder of the Series A Preferred Stock and the
Board of Directors of the Corporation now desire to amend the rights and
preferences of the Series A Preferred Stock in accordance with a unanimous
written consent of its Board of Directors and unanimous written consent of the
holder thereof dated October 3, 2005, pursuant to which the Series A Preferred
Stock will be amended to decrease the Conversion Ratio from two hundred (200)
shares of fully paid and nonassessable shares of Common Stock to five (5) shares
of fully paid and nonassessable shares of Common Stock, which is set forth in
Section 3(a) hereof.
 
NOW THEREFORE BE IT:


RESOLVED, that the powers, preferences and rights granted to the Series A
Preferred Stock or the holders thereof are hereby amended to read in their
entirety as hereinafter set forth, and such amendment was unanimously approved
by the Board of Directors and the holders of the Series A Preferred Stock by
action by written consent dated October 3, 2005:


The powers, preferences and rights granted to the Series A Preferred (as defined
below) or the holders thereof are as follows:



1.  
Designation and Rank The series of Preferred Stock shall be designated the
“Series A Convertible Preferred Stock” (“Series A Preferred”) and shall consist
of 50,000,000 shares. The Series A Preferred and any other series of Preferred
Stock authorized by the Board of Directors of this Corporation are hereinafter
referred to as “Preferred Stock” or “Preferred.” The Series A Preferred shall be
senior to the common stock and all other shares of Preferred Stock that may be
later authorized.




2.  
Dividend Rate and Rights. The holders of the Series A Preferred shall be
entitled to receive Common Stock dividends or other distributions when, as, and
if declared by the directors of the Corporation, with the holders of the Common
Stock on an as converted basis.




3.  
Conversion into Common Stock.




(a)  
Right to Convert. Each share of Series A Preferred shall be convertible, at the
option of the holder thereof, at any time after the date of issuance ( the
“Conversion Date”) into five (5) shares of fully paid and nonassessable shares
of Common Stock (the “Conversion Ratio”).

 
2

--------------------------------------------------------------------------------


 
(b)
Mechanics of Conversion. Before any holder shall be entitled to convert, he
shall surrender the certificate or certificates representing Series A Preferred
to be converted, duly endorsed or accompanied by proper instruments of transfer,
at the office of the Corporation or of any transfer agent, and shall give
written notice to the Corporation at such office that he elects to convert the
same. The Corporation shall, as soon as practicable thereafter, issue a
certificate of certificates for the number of shares of Common Stock to which
the holder shall be entitled. The Corporation shall, as soon as practicable
after delivery of suck certificates, or such agreement and indemnification in
the case of a lost, stolen or destroyed certificate, issue and deliver to such
holder of Series A Preferred a certificate or certificates for the number of
shares of Common Stock to which such holder is entitled as aforesaid and a check
payable as the result of a conversion into fractional shares of Common Stock.
Such conversion shall be deemed to have been made immediately prior to the close
of business on the date of such surrender of the shares of Series A Preferred to
be converted.



(c)  Adjustments to Conversion Ratio.



 
(1)
Merger or Reorganization. In case of any consolidation or merger of the
Corporation as a result of which holders of Common Stock become entitled to
receive other stock or securities or property, or in case of any conveyance of
all or substantially all of the assets of the Corporation to another
corporation, the Corporation shall mail to each holder of Series A Preferred at
least thirty (30) days prior to the consummation of such event a notice thereof,
and each such holder shall have the option to either (i) convert such holder’s
shares of Series A Preferred into shares of Common Stock pursuant to this
Section 3 and thereafter receive the number of shares of stock or other
securities or property to which a holder of the number of shares of common stock
of the Corporation deliverable upon conversion of such Series A Preferred would
have been entitled upon such consolidation, merger or conveyance, or (ii)
exercise such holder’s rights pursuant to section 4(a).



Unless otherwise set forth by the board of Directors, the conversion Ratio shall
not be affected by a stock dividend or subdivision (stock split) on the Common
Stock of the Corporation, or a stock combination (reverse stock split) or stock
consolidation by reclassification of the Common Stock. However, once the Series
A Preferred has been converted to Common Stock, it shall be subject to all
corporate actions that affect or modify the common stock.


(d)
No Impairment. The Corporation will not, by amendment of its Articles of
Incorporation, amend this Certificate of Designation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Corporation, but will at all times in good faith assist in the
carrying out of all provisions of this Section 3 and in the taking of all such
action as may be necessary or appropriate in order to protect the Conversion
Rights of the holders of the Series A Preferred against impairment.

 
3

--------------------------------------------------------------------------------


 
(e)
Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Ratio of the Series A preferred pursuant to this
Section 3, the Corporation at its expense shall promptly compute such adjustment
or readjustment in accordance with the terms hereof and furnish to each holder
of Series A Preferred a certificate setting forth the adjustment or readjustment
and the calculation on which such adjustment or readjustment is based. The
Corporation shall, upon the written request at any time of any holder of Series
A Preferred, furnish or cause to be furnished to such holder a like certificate
setting forth (i) such adjustments and readjustments, (ii) the Conversion Ratio
for the Series A Preferred at the time in effect and (iii) the number of shares
of Common Stock and the amount, if any, of other property which at the time
would be received upon the conversion of the Series A Preferred.



(f)
Notices of Record Date. In the event of any taking by the Corporation of a
record to of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend ( other
than a cash dividend which is the same as the cash dividends paid in the
previous quarter) or other distribution, the Corporation shall mail to each
holder of Series A Preferred at least ten (10) days prior to the date specified
herein, a notice specifying the date on which any such record is to be taken for
the purpose of such dividend or distribution.



(g)
Common Stock Reserved. The Corporation shall reserve and keep available out of
its authorized but unissued Common Stock such number of shares of Common Stock
as shall from time to time be sufficient to effect conversion of the Series A
Preferred.



4.
Voting Rights. Except as otherwise required by law, the holders of Series A
Preferred and the holders of Common Stock shall be entitled to notice of any
stockholders’ meeting and to vote as a single class upon any matter submitted to
the stockholders for a vote as follows: (i) the holders of each series of
Preferred Stock shall have one vote for each full share of Common Stock into
which share of such series would be convertible on the record date for the vote,
or if no such record date is established, at the date such vote is taken or any
written consent of stockholders is solicited ; and (ii) the holders of Common
Stock shall have one vote per share of Common Stock held as of such date.



5.
Covenants.



(a)
In addition to any other rights provided by law, the Corporation shall not,
without first obtaining the affirmative vote or written consent of the holders
of a majority of the outstanding shares of Series A Preferred, do any of the
following:

 
4

--------------------------------------------------------------------------------


 

 
(1)
take any action which would either alter, change or affect the rights,
preferences, privileges or restrictions of the Series A Preferred or increase
the number of shares of such series authorized hereby or designate any other
series of Preferred Stock;

 

                    (2)
increase the size of any equity incentive plan(s) or arrangements;




                       (3)
make fundamental changes to the business of the Corporation;




 
(4)
make any changes to the terms of the Series A Preferred or to the Corporation’s
Articles of Incorporation or Bylaws, including by designation of any stock;




 
(5)
create any new class of shares having preferences over or being on a parity with
the Series A Preferred as to dividends or assets, unless the purpose of creation
of such class is, and the proceeds to be derived from the sale and issuance
thereof are to be used for, the retirement all of Series A Preferred then
outstanding;




                       (6)
accrue any indebtedness in excess of $1,000,000;




                       (7)
make any change in the size or number of authorized directors;




                       (8)
repurchase any of the Corporation’s Common Stock




 
(9)
sell, convey or otherwise dispose of, or create or incur any mortgage, lien,
charge or encumbrance on or security interest in or pledge of, or sell and
leaseback, all or substantially all of the property or business of the
Corporation or more than 50% of the Stock of the Corporation;




 
(10)
make any payment of dividends or other distributions or any redemption or
repurchase of stock or options or warrants to purchase stock of the Corporation;
or




                        (11)
make any sale of additional Preferred Stock.



6. Reissuance. No Share or shares of Series A Preferred acquired by the
Corporation by reason of conversion or otherwise shall be reissued as Series A
Preferred, and all such shares thereafter shall be returned to the status of
undesignated and unissued shares of Preferred Stock of the Corporation.


7. Directors. The holders of Series A Preferred and Common Stock voting together
as a class shall be entitled to elect the directors compromising the Board of
Directors (and to fill any vacancies with respect thereto).
 
5

--------------------------------------------------------------------------------




The undersigned being the President and Secretary of the Corporation hereby
declare under penalty of perjury that the forgoing is a true and correct copy of
the Certificate of Amendment to the Certificate of Designation of the Rights and
Preferences of the Series A Convertible Preferred Stock of China Digital Media
Corporation f/k/a Hairmax International, Inc., which was unanimously adopted by
the Board of Directors of the Corporation and unanimously adopted by the holders
of the Series A Preferred Stock as required by subsection 3 of Nevada Revised
Statutes Section 78.1955 on October 3, 2005.


Attached as Exhibit 1 hereto is a copy of the original Certificate of
Designation of the Rights and Preferences of the Series A Convertible Preferred
Stock of National Beauty Corp., the predecessor to China Digital Media
Corporation f/k/a Hairmax International, Inc., as adopted on October 26, 1998,
as amended by a Certificate of Amendment to Certificate of Designation of the
Rights and Preferences of the Series A Preferred Stock of Hairmax International,
Inc. f/k/a National Beauty Corp. as adopted on June 28, 2004. This Certificate
of Amendment to Certificate of Designation is intended to reduce the conversion
ratio (and by implication the voting rights) to five (5) shares of Common Stock
for each share of Series A Preferred Stock.
 

           
   
   
    By:   /s/ Ng Chi Shing  

--------------------------------------------------------------------------------

Ng Chi Shing
Chief Executive Officer


           
   
   
    By:   /s/ Ma Ying Kwong  

--------------------------------------------------------------------------------

Ma Ying Kwong
Secretary

 
6

--------------------------------------------------------------------------------

